Citation Nr: 1542767	
Decision Date: 10/05/15    Archive Date: 10/13/15	

DOCKET NO.  08-35 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a disability of the joints, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The Veteran served on active duty from February 1964 to February 1968.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In a decision of February 2013, the Board denied entitlement to service connection for an eye disorder other than cataracts (for which service connection was already in effect).  At that same time, the Board remanded for additional development the issue of whether new and material evidence had been received sufficient to reopen the Veteran's previously-denied claim for service connection for a skin disorder, as well as that of entitlement to service connection for a disability of the joints.

In a subsequent decision of July 2013, the Board denied entitlement to service connection for a chronic skin disorder, finding that new and material evidence had not, in fact, been received sufficient to reopen the Veteran's previously-denied claim.  At that same time, the Board remanded for additional development the issue of entitlement to service connection for a disability of the joints, to include as due to exposure to Agent Orange.  The case is now, once more, before the Board for appellate review.  

For reasons which will become apparent, this appeal is once again being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case continues to raise some question as to the exact nature and etiology of the Veteran's claimed disability of the joints.  

In that regard, at the time of the aforementioned Board remand in February 2013, it was requested that the Veteran be afforded an appropriate VA joints examination, followed by an opinion as to whether any clinically-identified pathology of the joints had its origin during, or was in some way the result of, the Veteran's period of active military service (to include as due to exposure to Agent Orange, or, in the alternative, in some way causally related to the Veteran's various service-connected disabilities).  Significantly, while at the time of that examination, there were identified pathologies of the bilateral shoulders, knees, and ankles, as well as of the cervical spine, no opinion was offered as to whether any of those pathologies were in some way causally related to the Veteran's service-connected disabilities.  

Accordingly, at the time of the Board's subsequent remand in July 2013, it was requested, among other things, that following an additional VA examination, an opinion be provided regarding whether any identified joint disorder was in some way causally related to the Veteran's service-connected disabilities.  In that regard, while following the requested VA examination in September 2013, there was noted the presence of an olecranon spur and tendonitis of the left elbow which was unrelated to the Veteran's active service (including exposure to Agent Orange) or his various service-connected disabilities, no opinion was provided as to whether the other previously-identified joint pathologies of the shoulders, knees, ankles, or cervical spine, were in any way causally related to those service-connected disabilities.  Under the circumstances, further development of the evidence is necessary prior to a final adjudication of the Veteran's current claim.  

Accordingly, in light of the aforementioned, the case is once again REMANDED to the AOJ for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to September 2013, the date of the most recent VA examination of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  

2.  The Veteran should then be afforded an additional VA joints examination in order to more accurately determine the exact nature and etiology of his claimed joint disabilities.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the aforementioned examination, the examiner should offer an opinion as to which, if any, joint or joints (to include the cervical and thoracolumbar spines, as well as the shoulders, knees, ankles, and elbows) are characterized by chronic, clinically-identifiable pathology (to include degenerative joint and/or disc disease), and, if so, whether such pathology is at least as likely as not proximately due to, the result of, or aggravated by the Veteran's service-connected disabilities.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the orthopedic examiner must specify in his report that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.

3.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with this REMAND, and that the orthopedic examiner has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  

4.  The AOJ should then readjudicate the Veteran's claim for service connection for a disability of the joints.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claim for benefits since the issuance of the most recent SSOC in September 2013.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



